        Case 1:17-cr-00232-EGS Document 218-2 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                         Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,
               Defendant.


 [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE OF
                        JEROME C. ROTH

       On the Motion of Elaine J. Goldenberg, counsel for amici curiae The Steady State and

Former National Security Officials, for an order admitting Jerome C. Roth to appear pro hac

vice, and for good cause shown;

       IT IS HEREBY ORDERED, that the Motion for Admission Pro Hac Vice is GRANTED

and that Jerome C. Roth is admitted pro hac vice to appear and participate in the above-

captioned case.


DATED this _______ day of _______, 2020


                                             _______________________________
                                             The Honorable Emmet G. Sullivan
                                             United States District Court Judge
